MEMORANDUM **
Kajik Tadevosayn and his family petition for review of the Board of Immigration Appeals’ affirmance of the order denying their applications for asylum.
Petitioner’s due process challenge to the BIA’s summary affirmance of the IJ’s decision is foreclosed by Falcon Carriche v. Ashcroft, 350 F.3d 845, 849-52 (9th Cir.2003).
The record does not compel any finding that petitioners face a well-founded fear of future persecution.
In failing to qualify for asylum, Tadevosayn necessarily failed to satisfy the more stringent standard for withholding of removal. See Gonzalez-Hernandez, 336 F.3d at 1001 n. 5. Because Tadevosayn presented no evidence that it is more likely than not that he would be tortured upon return to Armenia, the IJ properly rejected his claim under the Convention Against Torture. See Kamalthas v. INS, 251 F.3d 1279, 1284 (9th Cir.2001).
The petitions for review are DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.